DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8-9, 14, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Grotkowski et al. (US 2008/0197621).
In respect to claims 1, 4, and 8-9, Grotkowski et al. disclose a security-enhanced document (instant lottery ticket) (0007) comprising: a substrate (0009); printing variable indicia on the substrate (0011); applying a scratch-off coating (0012); and printing an overprint area comprising a first area on top of the variable indicia (and scratch-off coating) and a second area not on top of the variable indicia (0013).

Grotkowski disclose the “same type of ink” but not explicitly that the inks have “an identical chemical formulation”, however it would have been obvious to provide the inkjet inks taught in Grotkowski as identical ink.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary common sense.  In the instant case, providing the same ink jet ink to the two ink jet printing operations is not a non-obvious distinction, since the benefits of providing the same ink are readily apparent.  Benefits include interchangeability between the inkjet printers, economics of bulk buying, and ease of use/purchasing.    It is readily noted that Grotkowski disclose that “in order to ensure that the ink system effectively applies a suitable ink to the scratch-off coating, modification are or may be required of the imaging technology and application process, chemistry of the imaging ink or other print medium, chemistry of the white scratch-off and/or white overprint”.  Thus, Grotkowski discloses that the chemistry of the variable ink above the scratch-off layer may be changed to accommodate the scratch-off layer, however, it is optional and several other changes besides the chemistry of the ink may be made to accommodate the ink (e.g. chemistry of the scratch-off layer).  The rationale for providing an “identical printing technique” is the same as using an identical ink, cheaper, simpler, interchangeable etc.
In respect to claims 14 and 17, Grotkowski et al. disclose that the other printed portion comprises an overprint area (decorative portion) on top of the scratch-off coating as well as a display area (“back printing area”) not on the scratch-off coating, wherein the areas are continuous imaged (a single image) (0015).

Claims 20, 22-24, and 26, are rejected under 35 U.S.C. 103 as being unpatentable over Grotkowski et al. (US 2008/0197621) in view of Miller et al. (US 2012/0025516).
Grotkowski et al. substantially disclose the claimed invention but do not disclose first and second security layers (intervening layers) between the substrate and variable indicia, however Behm et al. teach a first opaque security layer 24 and a second security layer 26 having a higher contrast (white) from the variable indicia 31 (0023; Fig. 3).  The security layers may be printed over the entire substrate 22 (Fig. 3).  It would have been obvious to provide the substrate in Grotkowski et al. with first and second security layers in view of MIller et al. to assist against forgery attacks (0023).

Claims 1, 4, 25, and 27, are rejected under 35 U.S.C. 103 as being unpatentable over Behm et al. (US 2012/0267888) in view of Grotkowski et al. (US 2008/0197621)
Behm et al. disclose a substrate 100, a variable indicia 103 printed on the substrate and an other printed portion comprising the same ink type as the variable indicia (Fig. 2), a second area of the other printed portion is created as a homogenous printed layer on film 106, and may be the same application of ink such that the variable indicia and other printed portion are the same application and ink (0048; Fig. 10).  
Behm et al. additionally disclose a first area of the other printed portion being above the scratch-off coating and the variable indicia (Fig. 9) but do not explicitly disclose that the ink is the same type as that produced for the background (first area of the other printed portion and variable indicia), however, Grotkowski et al. teach providing an overprint with the same type of ink, an ink jet ink, as the variable indicia (see above).  It would have been obvious to provide the overprint on the scratch-off coating (first area of the other printed portion) taught in Behm et al. via inkjet (the same as the variable indicia and second area) in view of Grotkowski et al. to individualize tickets, which increases there forgery prevention as well as helps aesthetics (0083).
Response to Arguments

Applicant's arguments filed 02/10/22 have been fully considered but they are not persuasive.
The applicant contends that “Grotkowski fails to teach that the variable indicia and the other printed portion are printed using pigmented inkjet process color that have identical chemical formulations, and that the variable indicia and other printed portion are printed using identical printing techniques”.   The Office Action clearly agrees that Grotkowski fails to explicitly disclose either an identical ink or an identical printing process, however ink jet ink printed via ink jet processes are disclosed for both.  The Office Action again sets forth reasons why one of ordinary skill would choose to use identical inks in an identical process.   However the applicants arguments fail to provide any reasoning why it would not be obvious for one of ordinary skill to use identical inkjet printers with the same ink jet ink (identical chemical formulation).
The interview on 02/01/22 discussed possible amendments to the method claims which may differentiate from the art.  This discussion included providing a method step wherein both the printing steps of the variable Indica and other printed portion were printed with the same device.  This would likely obviate the rejection of Grotkowski et al., as admitted in the interview, for the method claims.  However, the claims more broadly recite “identical printing processes” which would be obvious to one of ordinary skill for the reasons stated above as two separate and spaced apart devices (as disclosed in Grotkowski et al.) could use an identical printing process e.g. the same model of ink jet printing using chemically identical ink. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637